UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1807


LAWRENCE VERLINE WILDER, SR.,

                  Plaintiff - Appellant,

             v.

TOYOTA MOTOR CREDIT CORPORATION; UNKNOWN AGENTS,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cv-01734-CCB)


Submitted:    October 20, 2009              Decided:   October 23, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lawrence    Verline    Wilder,     Sr.,    appeals    the    district

court’s   order   denying     relief   on   his   civil     action.      We    have

reviewed the record and find no reversible error.                 Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for the reasons stated by the district court.                Wilder v. Toyota

Motor Credit Corp., No. 1:09-cv-01734-CCB (D. Md. July 8, 2009).

We   dispense   with   oral    argument     because   the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2